Order of the City Court of Yonkers granting the motion made by the plaintiff-respondent to set aside the verdict of the jury rendered in favor of the defendant and for a new trial reversed on the law and the facts, with costs, motion denied, without costs, verdict reinstated and judgment directed to be entered thereon. In this action, involving a collision between an automobile in which plaintiff-respondent was riding as a passenger and one of the defendant’s street ears, we are of opinion that the setting aside of the verdict in favor of the defendant and against the plain tiff-respondent on the ground that the verdict was against the weight of the evidence and inconsistent with the verdict in favor of the coplaintiff, Fred Donleycott, Jr., evidently meaning Fred Donleycott, Sr., the owner of the car involved in the collision, as stated in the order under review, was an erroneous exercise of discretion in the absence of any stated reason, except as recited in the order itself. The collision was trivial, and respondent’s proof of injuries was of such a character that the jury was fully justified in rejecting it and finding that respondent received no injuries as the result of the accident, even though the testimony adduced by her was uncontradieted. The verdict was not inconsistent with a finding that the car had been damaged to the extent of twenty-five dollars and awarding the plaintiff owner a verdict for that amount. Hagarty, Davis, Johnston, Adel and Close, JJ., concur.